Citation Nr: 1808329	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for xerosis affecting the plantar surfaces of the feet.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from June 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record. 

This claim was previously before the Board in August 2017, at which time the Board remanded it.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At December 2016 VA treatment it was noted that the Veteran had temporarily been treated with Terbinafine.  Furthermore, the Veteran testified at the April 2017 hearing that he had taken an oral medication for 12 weeks for xerosis.  In September 2017, a VA examiner opined that none of the medications that the Veteran was prescribed for xerosis is considered a corticosteroid or an immunosuppressive drug.  Ketoconazole is an antifungal, topical ammonium lactate is a moisturizer, and Lac-Hydrin is a brand name for ammonium lactate.  The September 2017 VA examiner did not provide an opinion regarding whether terbinafine, in either topical or oral form, is considered a corticosteroid or an immunosuppressive drug.  

Under the rating criteria, the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs would qualify the Veteran for a compensable evaluation.  Therefore, the claim must be remanded to obtain a medical opinion regarding whether terbinafine, in topical or oral form, is like or similar to a corticosteroid or other immunosuppressive drug.  See Warren v. McDonald, 28 Vet. App. 194, 199 (2016).

VA treatment records to September 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
September 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2017 to the present.

2.  Thereafter, obtain an opinion from an appropriate medical professional (hereinafter referred to as the examiner).  The Veteran need not be scheduled for an in person examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

The examiner is to provide an opinion regarding whether terbinafine, in either oral or topical form, and any other medication that the Veteran has used for xerosis affecting the plantar surfaces of the feet, besides topical Lac-Hydrin, topical Ammonium, and topical ketoconazole, are like or similar to a corticosteroid or other immunosuppressive drug.

The examiner should provide a rationale as applicable for any opinion offered.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


